[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR DISTRIBUTION OF FUNDS; THE ACCOUNTING AND OBJECTION, AS WELL AS THE REPLY TO OBJECTION TO ACCOUNTING
Having heard the testimony of the parties and that of attorneys Scott Maser, Mary Androski and Sean LeBas, relative to the Motion for Distribution of Funds, the Accounting, the Objection to and the Reply to Objection to Accounting, the court finds that plaintiff Ronald Aldo does not challenge the accuracy of the amounts listed on the law firm ledger account of the former Debra Aldo. However, Mr. Aldo does contest his voluntary payment of $500 CT Page 7149 as the fee for an appraisal of his business since at the time of his payment he was unaware that $2,500 had been received by the firm of Vishno, Rieger  Maser as a retainer for the representation of Mrs. Debra Aldo. Mrs. Debra Aldo testified that the $2,500 retainer came from her father and that she told Mr. LeBas, who received said sum on behalf of the firm, that she had no additional funds with which to pay for legal services. Attorney LeBas testified that the firm of Vishno, Rieger  Maser transferred only a small percentage of the retainer to him for working on this case, and that the retainer is not used to pay expenses, such as a business appraisal, incurred in the preparation of a case for trial.
An examination of the parties' and the attorneys' testimony and of the ledger cards does not disclose a basis upon which to change the terms of the escrow contained in the judgment of April 15, 1993. Accordingly, said terms remain in effect.
For the foregoing reasons, the court orders that the escrow funds be disbursed. This order shall be effective upon the expiration of the time period permitted for the taking of an appeal.
Clarance J. Jones, Judge